Citation Nr: 0215575	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from March 1977 until August 
1977.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The new legislation provides that, on receipt of a claim for 
benefits, VA will notify the veteran of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf. VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Regarding the duty to assist, the VCAA provides that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

In the present case, the Board finds that the RO actions with 
regard to the VCAA are completely deficient.  Although the 
application to reopen the claim was filed well after the 
effective date of the VCAA, there is no communication of 
record from the RO that addresses the VCAA.  Compounding this 
failure, the January 2002 statement of the case contains the 
pre-VCAA version of 38 C.F.R. § 3.159 that still addresses a 
well-grounded claim.  There has been no explanation of what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf, as mandated in 
Quartuccio.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
the implementing regulations. The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a) which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.

2.  After ensuring compliance with the 
provisions of the VCAA, the RO should 
then readjudicate the issues of the 
veteran's entitlement to service 
connection for a neck disorder and 
bilateral shoulder disorder. If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




